DETAILED ACTION

Response to Arguments
Applicant submits a replacement drawing for Figure 7. However, the replacement drawing is same as the original drawing. Examiner requests to resubmit a replacement drawing of Figure 7 through a telephone interview in order to place claims 15-16 in condition for allowance. Applicant resubmitted the new replacement of drawing Figure 7 on February 18, 2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed.
The present invention is directed to a shift register circuit equipped with an input circuit, a node control circuit, a first control output circuit, a second control output circuit, and an output circuit configured for outputting a second reference signal to a signal output terminal according a first control signal and a signal of a second node or a second control signal the signal of the second node; and for outputting a second clock signal to the signal output terminal according to a signal of a first node. The claimed invention (claim 1 as representative of the independent claims) recites:
A shift register unit, comprising: 
an input circuit configured to provide a signal of an input signal terminal to a first node in response to a signal of a first clock signal terminal; and provide a signal of a first reference signal terminal to a second node in response to the signal of the first clock signal terminal; 
a third node in response to a signal of a second clock signal terminal; 
a first control output circuit configured to control a signal of the third node according to a signal of a first control signal terminal and a signal of the second node, and provide a signal of a second reference signal terminal to a signal output terminal; 
a second control output circuit configured to control the signal of the third node according to a signal of a second control signal terminal and the signal of the second node, and provide the signal of the second reference signal terminal to the signal output terminal; and 
an output circuit configured to provide the signal of the second clock signal terminal to the signal output terminal according to the signal of the first node.

The claimed material as disclosed is detailed and specific. The prior arts teach a shift register circuit equipped an input circuit, a node control unit, a control output circuit and an output circuit. However, reasonable rejections could not be constructed based on the most relevant prior art disclosed during the search (see PTO- 892, enclosed).
Therefore, the prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render 

Claims 17-20 are allowed.
The present invention is directed to a driving method for a shift register unit including an input circuit, a node control circuit, a first control output circuit, a second control output circuit, and an output circuit, wherein the driving method comprising a first driving cycle and a second driving cycle, wherein the first driving cycle includes a first input phase, a first output phase, and a first reset phase, the second driving cycle includes a second input phase, a second output phase, and a second reset phase. The claimed invention (claim 17 as representative of the independent claims) recites:
A driving method of a shift register unit including an input circuit, a node control circuit, a first control output circuit, a second control output circuit, and an output circuit, comprising a first driving cycle and/or a second driving cycle; 
wherein in the first driving cycle, the driving method comprises: 
in a first input phase, loading a first level signal to the input signal terminal, loading the first level signal to the first clock signal terminal, loading a second level signal to the second clock signal terminal, loading the first level signal to the first control signal terminal, and loading the second level signal to the second control signal terminal; 
in a first output phase, loading the second level signal to the input signal terminal, loading the second level signal to the first clock signal terminal, loading the first level signal to the second clock signal terminal, loading the first level signal to the first control 
in a first reset phase, loading the second level signal to the input signal terminal, loading the first level signal to the first clock signal terminal, loading the second level signal to the second clock signal terminal, loading the first level signal to the first control signal terminal, and loading the second level signal to the second control signal terminal; and 
in the second driving cycle, the method comprises: 
in a second input phase, loading the first level signal to the input signal terminal, loading the first level signal to the first clock signal terminal, loading the second level signal to the second clock signal terminal, loading the second level signal to the first control signal terminal, and loading the first level signal to the second control signal terminal; 
in a second output phase, loading the second level signal to the input signal terminal, loading the second level signal to the first clock signal terminal, loading the first level signal to the second -8- AFDOCS/222204971Attorney Docket No.: 038835-00465 clock signal terminal, loading the second level signal to the first control signal terminal, and loading the first level signal to the second control signal terminal; and 
in a second reset phase, loading the second level signal to the input signal terminal, loading the first level signal to the first clock signal terminal, loading the second level signal to the second clock signal terminal, loading the second level signal to the first control signal terminal, and loading the first level signal to the second control wherein the first level signal is a low level signal and the second level signal is a high level signal.

The claimed material as disclosed is detailed and specific. The prior arts teach a driving method of a shift register circuit equipped an input circuit, a node control unit, a control output circuit and an output circuit. However, reasonable rejections could not be constructed based on the most relevant prior art disclosed during the search (see PTO- 892, enclosed).
Therefore, the prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 17-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TAO et al (CN 108231034 A) teach a shift register unit, a gate driving circuit, a display panel and a display device, comprising: an input circuit, a first control circuit, the second control circuit, the cascade signal output circuit, a first scan output circuit; a second scan output circuit; mutually matched by the six circuit, the cascade signal output end outputs a cascade signal to cascade the shift trigger, and causes the first scan signal output end outputs the first scanning signal and the second scanning signal output end outputs the second scanning signal; wherein the first scanning signal and the second scanning signal having a certain phase difference so that each shift register unit outputs two scanning signals with certain phase difference, to two corresponding rows of gate line in the display panel, so that the number of the shift register unit in the gate drive circuit is halved, so as to reduce the occupied space of the gate driving circuit, so as to realize the ultra slim bezel design.
LENG et al (CN 107863057 A) teach a shift register and driving method thereof, a drive control circuit, a display panel and a display device, by setting the third control module to keep the stable signal of the first node under the control of the signal of the first node, and when the first node is floating, coupling the signal of the third clock signal terminal to the first node, the signal output end output the effective pulse signal is maintained when the signal of the first node is not the third clock signal end of the signal, and the second control module processes the signal influence of the third node. and the signal of the second node of the potential same as the potential of the signal 
ZHU et al (CN 107492337 A) teach a shift register and driving method thereof, a gate driving circuit and a display device, comprising: an input module, a first control module, a second control module, a third control module, coupled to the controlling module and output module; by setting the second control module such that the third node of the level and the level of the second node are opposite, and are matched with each other through the second control module with other five modules, can avoid the shift register output competition relationship exists, so that the shift register can stably shift output signal.
XUAN et al (CN 106910453 A) teach a shift register and driving method thereof, grid integrated drive circuit and display device, comprising an input control module, a first output control module, a pull-up control module, a first pull-down control module and the second output control module, therefore, through the first output control module and the second output control module can respectively provide a high level signal and a low level signal, and the first output control module and the second output control module to intermittently work, prolong the service life of the shift register; In addition, through pull-up control module and matched with the second output control module can realize the reset of the signal output end, which saves the setting of the reset module, and such that in a plurality of cascaded shift registers consisting of grid integrated drive 
ZHANG (CN 106782337 A) teaches a shift register unit, a gate driving circuit and organic electroluminescence display panel, comprising: a first input module, a first control module; a first scan signal output module and the first light signal output module or a second input module, a second control module, a second scan signal output module and a second light emitting signal output module, and through mutually matched with said four modules can realize simultaneously outputting the scanning signal and emitting the optical signal, thereby reducing the complexity of the circuit. it reduces the space occupation and is good to realize narrow frame design of the display panel.
LI et al (CN 106782413 A) teach a shift register, a gate driving circuit and a display panel, the shift register comprising: an input module, a reset module, a node control module, a first output module, a second output module and a first compensation module. gate signal output terminal of the shift register through the first compensation module, when the second node in the floating state, the third reference voltage terminal using the first compensation module of the signal supplied to the shift register of the gate signal output end, the shift register always has signal output, so that when all the signal input of the shift register are connected with the self-capacitance electrode of signal synchronization, can realize the gate signal output terminal of the signal output from the capacitor electrode on the synchronized signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693